DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John K. Winn (Reg. No. 58579) on 05/19/2022.The application has been amended as follows: 

1-20. (Canceled) 

21. 	(Currently Amended) A data processing method, comprising:
receiving, by a first network element, a message from a second network element, wherein the message instructs the first network element to obtain data corresponding to a service flow, the message comprises an identifier of a service to which the service flow belongs, wherein the first network element is a network data analytics function (NWDAF) network element;
sending, by the first network element, a first request message to an application function (AF) network element, wherein the first request message requests the service data and the first request message comprises the identifier of the service;
receiving, by the first network element from the AF network element, service data that corresponds to the service flow and that is on the AF network element, wherein the service data comprises a first identifier;
sending, by the first network element, a second request message to a third network element, wherein the second request message requests network data and the second request message comprises the identifier of the service;
receiving, by the first network element from the third network element, the network data that corresponds to the service flow and that is on the third network element, the network data comprises a second identifier;
correlating, by the first network element based on a mapping relationship between the first identifier and the second identifier, the service data and the network data to obtain training data of the service flow; and
performing, by the first network element based on the training data, one of user-plane or control-plane fault diagnosis. 

22. 	(Cancelled) 


23. 	(Previously presented) The method according to claim 21, wherein the service data further comprises at least one of: flow bit rate data of a first interface, latency data of the first interface, and packet loss rate data of the first interface, wherein the first interface is an interface between a user plane function (UPF) network element and a data network (DN) that corresponds to the AF network element.

24. 	(Previously presented) The method according to claim 21, wherein the third network element is a UPF network element, the network data further comprises at least one of: flow bit rate data of a second interface, latency data of the second interface, and packet loss rate data of the second interface, wherein the second interface is an interface between the UPF network element and a radio access network RAN device.

25. 	(Previously presented) The method according to claim 21, wherein the third network element is a RAN device, the network data further comprises at least one of: flow bit rate data of a fourth interface, latency data of the fourth interface, and packet loss rate data of the fourth interface, wherein the fourth interface is an interface between the RAN device and a terminal.

26. 	(Currently Amended) A network data analytics function (NWDAF) network element, comprising:
a non-transitory memory storing instructions; and
at least one processor coupled to the non-transitory memory, wherein the at least one processor is configured to execute instructions stored in the memory, to cause the NWDAF network element to perform operations comprising:
   receiving a message from a second network element, wherein the message instructs the NWDAF network element to obtain data corresponding to a service flow, the message comprises an identifier of a service to which the service flow belongs;
sending a first request message to an application function (AF) network element, wherein the first request message requests the service data and the first request message comprises the identifier of the service;
receiving, from the AF network element, service data that corresponds to the service flow and that is on the AF network element, wherein the service data comprises a first identifier;
sending a second request message to a third network element, wherein the second request message requests network data and the second request message comprises the identifier of the service;
receiving, from the third network element, the network data that corresponds to the service flow and that is on the third network element, the network data comprises a second identifier;
correlating, based on a mapping relationship between the first identifier and the second identifier, the service data and the network data to obtain training data of the service flow; and
performing, based on the training data, one of user-plane or control-plane fault diagnosis. 

27. 	(Cancelled) 

28. 	(Previously presented) The NWDAF network element according to claim 26, wherein the service data further comprises at least one of: flow bit rate data of a first interface, latency data of the first interface, and packet loss rate data of the first interface, wherein the first interface is an interface between a user plane function (UPF) network element and a data network (DN) that corresponds to the AF network element.

29. 	(Previously presented) The NWDAF network element according to claim 26, wherein the third network element is a UPF network element, the network data further comprises at least one of: flow bit rate data of a second interface, latency data of the second interface, and packet loss rate data of the second interface, wherein the second interface is an interface between the UPF network element and a radio access network RAN device.

30. 	(Previously presented) The NWDAF network element according to claim 26, wherein the third network element is a RAN device, the network data further comprises at least one of: flow bit rate data of a fourth interface, latency data of the fourth interface, and packet loss rate data of the fourth interface, wherein the fourth interface is an interface between the RAN device and a terminal.

31. 	(Currently Amended) A system, comprising: a network data analytics function (NWDAF) network element and a second network element coupled with NWDAF network element, wherein the NWDAF network element, comprises:
a non-transitory memory storing instructions; and
at least one processor coupled to the non-transitory memory, wherein the at least one processor is configured to execute instructions stored in the memory, to cause the NWDAF network element to perform operations comprising:
   receiving a message from a second network element, wherein the message instructs the NWDAF network element to obtain data corresponding to a service flow, the message comprises an identifier of a service to which the service flow belongs; 
sending a first request message to an application function (AF) network element, wherein the first request message requests the service data and the first request message comprises the identifier of the service;
receiving, from the AF network element, service data that corresponds to the service flow and that is on the AF network element, wherein the service data comprises a first identifier;
sending a second request message to a third network element, wherein the second request message requests network data and the second request message comprises the identifier of the service;
receiving, from the third network element, the network data that corresponds to the service flow and that is on the third network element, the network data comprises a second identifier;
correlating, based on a mapping relationship between the first identifier and the second identifier, the service data and the network data to obtain training data of the service flow; and
performing, based on the training data, one of user-plane or control-plane fault diagnosis. 

32. 	(Cancelled) 

33. 	(Previously presented) The system according to claim 31, wherein the service data further comprises at least one of: flow bit rate data of a first interface, latency data of the first interface, and packet loss rate data of the first interface, wherein the first interface is an interface between a user plane function (UPF) network element and a data network (DN) that corresponds to the AF network element.

34. 	(Previously presented) The system according to claim 31, wherein the third network element is a UPF network element, the network data further comprises at least one of: flow bit rate data of a second interface, latency data of the second interface, and packet loss rate data of the second interface, wherein the second interface is an interface between the UPF network element and a radio access network RAN device.

35. 	(Previously presented) The system according to claim 31, wherein the third network element is a RAN device, the network data further comprises at least one of: flow bit rate data of a fourth interface, latency data of the fourth interface, and packet loss rate data of the fourth interface, wherein the fourth interface is an interface between the RAN device and a terminal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “the message comprises an identifier of a service to which the service flow belongs, wherein the first network element is a network data analytics function (NWDAF) network element; sending, by the first network element, a first request message to an application function (AF) network element, and the first request message comprises the identifier of the service; receiving, by the first network element from the AF network element, service data that corresponds to the service flow and that is on the AF network element, wherein the service data comprises a first identifier; sending, a second request message to a third network element, wherein the second request message requests network data and the second request message comprises the identifier of the service; receiving, by the first network element from the third network element, the network data that corresponds to the service flow and that is on the third network element, the network data comprises a second identifier; correlating, by the first network element based on a mapping relationship between the first identifier and the second identifier, the service data and the network data to obtain training data of the service flow; and performing, by the first network element based on the training data, one of user-plane or control-plane fault diagnosis” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 21, 26 and 31. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468